                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


BRYAN HUMPHREY,

          Plaintiff,

v.                                   Civil Action No. 2:15-cv-13872

LT. HILL, CO II PETERS,
And LT. ALLEN,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on June 11, 2018; and the magistrate judge having recommended

that the court dismiss this matter, without prejudice, for failure

to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure; and deny as moot the plaintiff’s initial Application to

Proceed Without Prepayment of Fees and Costs; and no objection having

been filed to the Proposed Findings and Recommendation, it is ORDERED

that the findings made in the Proposed Findings and Recommendation

of the magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.

          It is, therefore, ORDERED that the movant’s complaint be,

and it hereby is, dismissed, without prejudice.
         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.



                                   DATED: October 3, 2018


                                 John T. Copenhaver, Jr.
                                 United States District Judge
